962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hilton Lawrence BROWN, Plaintiff-Appellant,v.ADMINISTRATIVE LAW JUDGE; Department of The Army; Departmentof Corrections, Defendants-Appellees.
No. 91-2714.
United States Court of Appeals,Fourth Circuit.
Submitted: January 21, 1992Decided: May 21, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-91-1840-JH)
Hilton Lawrence Brown, Appellant Pro Se.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Hilton Lawrence Brown appeals from the district court's order dismissing his complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Administrative Law Judge, CA-91-1840-JH (D. Md. Oct. 19, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED